J-S45025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    VICTORIA EDWARDS

                             Appellant                 No. 2044 EDA 2016


                      Appeal from the Order June 24, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-0010468-2013


BEFORE: GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

MEMORANDUM BY PANELLA, J.                          FILED OCTOBER 12, 2017

        Appellant, Victoria Edwards, appeals from the order entered in the

Philadelphia County Court of Common Pleas, denying her motion to dismiss

the charges filed against her for driving under the influence (“DUI”). We

affirm.

        The relevant facts and procedural history of this case are as follows. On

March 16, 2013, police arrested Appellant and charged her with DUI, driving

without required lighting, and driving with suspended registration.1 After a

trial in absentia on May 20, 2013, Appellant was found guilty of driving without

required lighting and driving with suspended registration, both summary

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. §§ 3802, 4302, and 1371(a), respectively.
J-S45025-17



offenses, in the Traffic Court of Philadelphia.2 Appellant then moved to dismiss

the DUI charge in Philadelphia’s Municipal Court, based on a compulsory

joinder argument. The court denied Appellant’s motion, and the Court of

Common Pleas denied Appellant’s appeal. This appeal is now before us.

       On appeal, Appellant indicates she was previously convicted of driving

without required lighting and driving with suspended registration. Appellant

argues that the compulsory joinder statute, 18 Pa.C.S.A. § 110(1)(ii),

precludes her subsequent prosecution for DUI. We disagree.

       “The compulsory joinder statute is a legislative mandate that a

subsequent prosecution for a violation of a provision of a statute that is

different from a former prosecution, or is based on different facts, will be

barred in certain circumstances.” Commonwealth v. Fithian, 961 A.2d 66,

71 (Pa. 2008) (citing 18 Pa.C.S.A. § 110). Compulsory joinder review raises a

question of law; consequently, our standard of review is de novo, and our

scope of review is plenary. See Commonwealth v. Fithian, 961 A.2d 66,

71, n.4 (Pa. 2008).

       The outcome here is controlled by this Court’s recent decision in

Commonwealth v. Perfetto, ___ A.3d ___, 2017 WL 377663 (Pa. Super.,

filed Aug. 30, 2017) (en banc). The en banc panel found that 42 Pa.C.S.A. §
____________________________________________


2 Appellant was convicted of both summary traffic offenses in the Traffic Court
of Philadelphia. A 2013 Amendment to the Pennsylvania Consolidated Statutes
restructured the Traffic Court; cases previously adjudicated by the Traffic
Court are now under the jurisdiction of the Traffic Division of Philadelphia’s
Municipal Court. See Act 17-2013 (S.B. 334), P.L. 55 (2013). The
restructuring does not affect our disposition in this case.

                                           -2-
J-S45025-17



1302, setting forth the jurisdiction of the Traffic Court, clearly provided for an

exception to the compulsory joinder rule in judicial districts with a designated

and open traffic court. See id., at *5.

      The Traffic Court of Philadelphia has jurisdiction over all prosecutions

for summary offenses arising under Title 75, the Pennsylvania Vehicle Code.

See 42 Pa.C.S.A. § 1302(a.1). “The jurisdiction of a traffic court … shall be

exclusive of the courts of common pleas and magisterial district judges, except

that such jurisdiction shall be concurrent with the magisterial district judges

whenever the traffic court is closed.” 42 Pa.C.S.A. § 1302(b). Thus, “[a] prior

disposition of a summary traffic offense in a traffic court does not bar the later

prosecution of other criminal charges which arose in the same judicial district

and at the same time as the summary traffic offense.” Perfetto, ___ A.3d at

___, 2017 WL 377663, at *9.

      Instantly, Appellant was found guilty of driving without required lighting

and driving with suspended registration. This trial took place in a designated

and open traffic court. Pursuant to § 1302, the Traffic Court had exclusive

jurisdiction   over    Appellant’s   summary   traffic   offense.   Consequently,

Appellant’s conviction in Traffic Court did not bar her later prosecution for DUI,

and the Commonwealth was entitled to proceed in Municipal Court. Appellant’s

sole question for appellate review is without merit. Accordingly, we affirm the

trial court’s order.

      Order affirmed.

      President Judge Gantman joins the memorandum.

                                       -3-
J-S45025-17



     Judge Strassburger files a concurring memorandum in which President

Judge Gantman joins.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2017




                                 -4-